Citation Nr: 0203041	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  01-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death, claimed to be due to VA medical 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend

ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.  He is deceased and the appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2000 RO decision which denied DIC under 
38 U.S.C.A. § 1151 for the cause of the veteran's death, 
claimed as due to VA medical treatment.


FINDINGS OF FACT

1.  Over the years the veteran received periodic treatment 
from the Miami VA Medical Center (VAMC) for a number of 
chronic ailments, and his last VA treatment occurred a number 
of months prior to his death.

2.  For a number of months preceding his death the veteran 
received his routine medical care for chronic ailments at a 
private facility, Mercy Hospital, and he died in that 
facility due to a gastrointestinal hemorrhage (with a number 
of chronic ailment contributing to his death).

3.  The primary and contributory causes of the veteran's 
death were not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable, in connection with VA 
medical treatment provided to the veteran.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1151 for the cause 
of the veteran's death, claimed as due to VA medical 
treatment, have not been met.  38 U.S.C.A. § 1151 (West 1991 
& Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Navy from August 
1943 to December 1945.  He was not service-connected for any 
disability during his lifetime.

VA medical treatment records were obtained from the VAMC in 
Miami.  These show that in 1977 the veteran presented with 
throat symptoms.  In June 1977, he complained of pain upon 
swallowing for the prior six months.  He underwent a 
laryngoscopy with biopsy of a supraglottic lesion in June 
1977, and was found to have larynx cancer.  In June 1977, he 
underwent a supraglottic laryngectomy for carcinoma of the 
larynx, stage III.  In December 1978, he underwent additional 
surgery consisting of a left radical neck dissection.  No 
complications were indicated, and treatment records show no 
evidence of disease or recurrence.  VA medical records from 
many years later, in 1998, show the veteran was treated for 
many chronic ailments, including difficulty swallowing 
(dysphagia).   VA outpatient records from January 1999 
summarize that the veteran was last seen in the geriatric 
clinic in August 1998, and he had stopped coming to the 
clinic, having canceled or failed to show for appointments.  
He was called by the VA clinic in January 1999, and he said 
that he would love to come to the VAMC but had transportation 
problems getting there; he was receiving his current 
treatment at Mercy Hospital, which he found to be more 
convenient; and he planned to continue with his treatment at 
Mercy Hospital.  It was indicated that the veteran would 
remain enrolled in the VA clinic but that no further 
appointments would be made unless requested.

In July 1999, the veteran died at Mercy Hospital in Miami.  
His death certificate, completed by Gabriel A. Costa, M.D., 
of the private facility lists the immediate cause of death as 
gastrointestinal hemorrhage, due to or a consequence of 
"unknown."  Arteriosclerotic heart disease, chronic 
obstructive pulmonary disease, and head and neck cancer were 
listed as other significant conditions contributing to death 
but not resulting in the underlying cause of death.  An 
autopsy was not performed.

In August 1999, the appellant filed her application for DIC 
benefits under 38 U.S.C.A. § 1151.  She generally stated that 
the veteran's death was due to treatment at the VAMC in 
Miami.

In August and December 1999 letters, the RO asked the 
appellant to specify the dates of VA treatment which she 
claimed were involved in the veteran's death.

In a letter dated in March 2001, Dr. Gabriel A. Costa, the 
doctor at Mercy Hospital who signed the veteran's death 
certificate, indicated the various diagnoses for which the 
veteran had received treatment.  These included head and neck 
neoplasm, status post radical neck dissection; chronic 
obstructive pulmonary disease/emphysema; dysphagia due to 
disruption of the swallowing mechanism (secondary to 
postoperative head and neck cancer); syndrome of recurrent 
aspiration (secondary to dysphagia); 
malnourishment/malnutrition (secondary to dysphagia and 
recurrent aspiration syndrome) with the patient requiring 
placement of a Peg tube for nutritional support; peripheral 
vascular disease/arterial insufficiency; suspected 
arterosclerotic heart disease/coronary artery disease; 
prostatic carcinoma (suspected urinary bladder involvement 
versus second primary malignancy); anemia of unknown etiology 
with guaiac positive stools (no source of bleeding found on 
diagnostic studies); adenomatous colonic polyps, status post 
resection; and diverticulosis coli.  Dr. Costa stated that 
the final event leading to the veteran's death was a 
gastrointestinal hemorrhage which was likely due to peptic 
ulcer disease brought about by the veteran's multiple and 
severe medical problems.

In March 2001, the appellant had a videoconference hearing 
with an RO Decision Review Officer.  She noted that prior to 
the veteran's death he had been treated at Mercy Hospital for 
throat problems with difficulty swallowing.  She noted he had 
originally been diagnosed and treated for throat cancer at 
the VAMC in Miami.  She indicated her belief that the old 
surgery performed by the VA on his neck and throat brought 
about the beginning of his inability to swallow, which in 
turn produced other illnesses and conditions which led to his 
death.  The appellant's neighbor, who said she was a retired 
surgical nurse, opined that the veteran's inability to 
swallow caused other problems which in turn led to his death, 
and she thought the VA had misdiagnosed the veteran's problem 
and should have picked up on the condition.  The appellant 
also stated that she knew of no further evidence which the VA 
should attempt to obtain.

Analysis

The appellant seeks DIC benefits under 38 U.S.C.A. § 1151 for 
the cause of the veteran's death, which she claims is due to 
VA medical treatment.  The file shows that through 
correspondence, the rating decision, the statement of the 
case, and the supplemental statements of the case, the 
appellant has been notified of the evidence necessary to 
substantiate her claim.  Relevant medical records have been 
obtained. Under the circumstances presented, a VA medical 
opinion on the issue is not indicated.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version and essentially 
requires that compensation or DIC under 38 U.S.C.A. § 1151 
may be paid only if additional disability or death is the 
result of fault on the part of the VA in providing treatment 
or by an event which was not reasonably foreseeable. This 
revised law is effective with respect to claims filed on or 
after October 1, 1997. The appellant's claim for DIC under 38 
U.S.C.A. § 1151 was filed in August 1999. Thus, the current 
version of the law applies in the instant case.  VAOPGCPREC 
40-97.

More specifically, the current version of the law provides, 
in pertinent part, that compensation or DIC shall be awarded 
for a qualifying additional disability or qualifying death of 
a veteran in the same manner as if the additional disability 
or death were service connected.  A disability or death is 
considered a qualifying additional disability or qualifying 
death under the law if it is not the result of the veteran's 
own willful misconduct and the disability or death was caused 
by VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability or 
death was: 1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001).

The appellant is vague as to what exact VA treatment, and 
when it occurred, supposedly was improper and led to the 
veteran's death.  Efforts by the RO to have the appellant be 
more specific were unavailing.  It appears that she blames 
the veteran's dysphagia (difficulty swallowing), which was 
one of the problems present when he died, on remote VA 
surgical treatment for throat cancer and perhaps on more 
recent VA treatment.  

Evidence shows the veteran received surgery for throat cancer 
at the VAMC in 1977 and 1978.  The VA did not cause the 
throat cancer, and the veteran obviously had postoperative 
residuals of the surgery which were a necessary consequence 
of treatment.  There is no credible medical evidence that he 
then incurred additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable.  The veteran apparently did 
fairly well for years thereafter.  He received additional VA 
outpatient care in 1998 for a variety of chronic ailments, 
one of which was dysphagia from residuals of surgery for 
throat cancer.  The veteran was apparently satisfied with 
this VA treatment but stopped going to the VA clinic in 
August 1998 and started going to a private hospital, Mercy 
Hospital, because it was more convenient to him.  There is no 
credible medical evidence that the VA treatment, which ended 
a number of months before the veteran's July 1999 death, 
resulted in additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable.  

The death certificate and the statement of the private 
physician, Dr. Costa, indicate the veteran died in Mercy 
Hospital in July 1999, and the primary cause of death was 
gastrointestinal hemorrhage, with a number of chronic 
conditions contributing to death (e.g., arteriosclerotic 
heart disease, chronic obstructive pulmonary disease, and 
head and neck cancer).  There is no medical evidence to 
suggest that VA treatment, which spanned many years, led to 
any of the primary or contributory causes of the veteran's 
death.  The appellant asserts that the treatment provided as 
a result of the veteran's throat cancer caused his difficulty 
swallowing, which in turn caused other illnesses and 
conditions which eventually led to his death.  However, as a 
layman, she has no competence to give a medical opinion on 
the diagnosis or etiology of a condition, and her opinion 
regarding the cause of the veteran's death does not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellant's neighbor, 
who says she is a retired surgical nurse, has made a general 
assertion that VA treatment contributed to the veteran's 
death, but the probative value of her opinion is weakened by 
the fact that she did not treat the veteran or review all his 
medical records, and she is not shown to have sufficiently  
specialized training upon which to give a medical opinion on 
the subject in issue.  Black v. Brown, 10 Vet. App. 279 
(1997).  Additionally, her opinion is contrary to other 
medical evidence of record, as the veteran's death 
certificate and the letter submitted by his physician contain 
no indication that death was caused by negligence, etc. on 
the part of the VA in earlier providing treatment.

The weight of the credible evidence demonstrates that the 
primary and contributory causes of the veteran's death were 
not due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA, or by an event not reasonably foreseeable.  
Consequently, the criteria for DIC under 38 U.S.C.A. § 1151 
have not been met.  As the preponderance of the evidence is 
against the appellant's claim, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

DIC under the provisions of 38 U.S.C.A. § 1151 for the cause 
of the veteran's death, claimed as due to VA medical 
treatment, is denied.

		
L. W. TOBIN	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

